CHIEF JUSTICE




                                                S
 CAROLYN WRIGHT                                                                                   LISA MATZ
JUSTICES                                                                                      CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                (214) 712-3450
 MOLLY FRANCIS                                                                             lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                 GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                   BUSINESS ADMINISTRATOR
                                                                                                 (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                       gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                            600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                   DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                 (214) 712-3400
                                                                                                   INTERNET
 BILL WHITEHILL
                                                                                           HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK




                                             March 25, 2015



     Susan Hawk                                                      Andre Brooks
     Dallas County District Attorney                                 #01903493
     Frank Crowley Courts Bldg.                                      Clemens Unit
     133 N. Riverfront Blvd., LB 19                                  11034 Hwy 36
     Dallas, TX 75207                                                Brazoria, TX 77422


     Re:      Andre Tarwen Brooks v. State; 05-14-00261-CR


     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     January 12, 2015

     Please replace page 1 of your previous copy with the enclosed.


     Sincerely,



     Lisa Matz
     Clerk of the Court


     cc:      Trial court judge
              Trial court clerk